ORDER
PER CURIAM.
Kim Cook (“Appellant”) appeals the denial of his Rule 29.15 motion for postcon-viction relief, which was denied following an evidentiary hearing. Appellant sought to vacate his conviction of arson in the second degree, Section 569.050 RSMo (1994).
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s findings and conclusions are not clearly erroneous. Missouri Supreme Court Rules 24.035(k), 29.15(k). An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).